DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 23rd, 2021 has been entered. Claims 16-21 and 24-30 are pending. Claim 16 has been amended and claim 23 has been canceled by the Applicant.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with on Laurence A. Greenberg on August 2nd, 2021.
The application has been amended as follows: 
Claim 24, line 2, “claim 23” has been changed to –claim 16-.
Allowable Subject Matter
Claims 16-21 and 24-30 are allowed.
Applicant's amendments and arguments filed June 23rd, 2021 have been fully considered and are persuasive.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the prior art fails to teach or show, alone or in combination, the claimed switchgear drive arrangement, comprising a housing having a wall, said wall having a reversibly deformable section; a guide bearing having a bearing sleeve, said bearing sleeve engaging around said reversibly deformable section; said bearing sleeve protecting said reversibly deformable section and said transmission element against external mechanical influences; and a spacer disposed between said 
The prior art, either alone or in combination, can reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833